DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to a Preliminary Amendment filed on 05/10/2021, in which claim 1 is cancelled and new claims 2-25 are added.
Currently, claims 2-25 are examined as below.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
Acknowledgment is made of applicant's Information Disclosure Statements (IDS) filed on 05/10/2021, 12/27/2021, 03/31/2022 and 10/25/2022. The IDS have been considered.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 2-25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2014/0034929 A1 to Hamada et al. (“Hamada”).

    PNG
    media_image1.png
    217
    268
    media_image1.png
    Greyscale

	Regarding independent claim 2, Hamada in Fig. 1D teaches a light-emitting device (¶ 40 & ¶ 117, light-emitting element) comprising: 
a first electrode 205 (¶ 117, second electrode 205); 
a second electrode 201 (¶ 117, first electrode 201); 
a first layer 308 (¶ 117, charge-generation region 308); and 
a second layer 203 (¶ 117, EL layer 203), 
wherein the first layer 308 is between the first electrode 205 and the second layer 203 (Fig. 1D), 
wherein the second layer 203 is between the first layer 308 and the second electrode 201 (Fig. 1D), 
wherein the first layer 308 comprises a first substance (¶ 156, acceptor) and a first organic compound (¶ 156 & ¶ 158, a substance having a high hole-transport property, which is an organic compound), 
wherein the first substance is a substance comprising an electron-withdrawing group (¶ 156 & ¶ 160, acceptor substance includes HAT-CN or chloranil. These substances are the same compounds comprising an electron-withdrawing group as the Applicant purported in disclosure (see paragraph 141 in the specification of the present application)), 
wherein the first organic compound (¶ 156 & ¶ 158-¶ 159, BPAFLP) comprises a substituent bonding with an sp3 bond (BPAFLP is the same aromatic amine compound comprising a substituent bonding with an sp3 bond as the Applicant purported in disclosure (see paragraphs 80-81 & 123 in the specification of the present application)), and 
wherein a refractive index of an ordinary ray of a thin film of the first organic compound with respect to light with a wavelength of 532 nm is higher than or equal to 1 and lower than or equal to 1.75 (since Hamada discloses the same material as the Applicant purported in disclosure for the first organic compound, the refractive index of an ordinary ray of a thin film of Hamada’s first organic compound with respect to light with a wavelength of 532 nm would be higher than or equal to 1 and lower than or equal to 1.75 as claimed).
	Regarding independent claim 3, Hamada in Fig. 1D teaches a light-emitting device (¶ 40 & ¶ 117, light-emitting element) comprising: 
a first electrode 205 (¶ 117, second electrode 205); 
a second electrode 201 (¶ 117, first electrode 201); 
a first layer 308 (¶ 117, charge-generation region 308); and 
a second layer 203 (¶ 117, EL layer 203), 
wherein the first layer 308 is between the first electrode 205 and the second layer 203 (Fig. 1D), 
wherein the second layer 203 is between the first layer 308 and the second electrode 201 (Fig. 1D), 
wherein the first layer 308 comprises a first substance (¶ 156, acceptor) and a first organic compound (¶ 156 & ¶ 158, a substance having a high hole-transport property, which is an organic compound), 
wherein the first substance is a substance comprising oxygen and a transition metal (¶ 156 & ¶ 160, acceptor substance includes transition metal oxide, which are substances comprising oxygen and a transition metal), 
wherein the first organic compound (¶ 156 & ¶ 158-¶ 159, BPAFLP) comprises a substituent bonding with an sp3 bond (BPAFLP is the same aromatic amine compound comprising a substituent bonding with an sp3 bond as the Applicant purported in disclosure (see paragraphs 80-81 & 123 in the specification of the present application)), and 
wherein a refractive index of an ordinary ray of a thin film of the first organic compound with respect to light with a wavelength of 532 nm is higher than or equal to 1 and lower than or equal to 1.75 (since Hamada discloses the same material as the Applicant purported in disclosure for the first organic compound, the refractive index of an ordinary ray of a thin film of Hamada’s first organic compound with respect to light with a wavelength of 532 nm would be higher than or equal to 1 and lower than or equal to 1.75 as claimed).
	Regarding independent claim 4, Hamada in Fig. 1D teaches a light-emitting device (¶ 40 & ¶ 117, light-emitting element) comprising: 
a first electrode 205 (¶ 117, second electrode 205); 
a second electrode 201 (¶ 117, first electrode 201); 
a first layer 308 (¶ 117, charge-generation region 308); and 
a second layer 203 (¶ 117, EL layer 203), 
wherein the first layer 308 is between the first electrode 205 and the second layer 203 (Fig. 1D), 
wherein the second layer 203 is between the first layer 308 and the second electrode 201 (Fig. 1D), 
wherein the first layer 308 comprises a first substance (¶ 156, acceptor) and a first organic compound (¶ 156 & ¶ 158, a substance having a high hole-transport property, which is an organic compound), 
wherein the first substance is a substance comprising an electron-withdrawing group (¶ 156 & ¶ 160, acceptor substance includes HAT-CN or chloranil. These substances are the same compounds comprising an electron-withdrawing group as the Applicant purported in disclosure (see paragraph 141 in the specification of the present application)), 
wherein the first organic compound (¶ 156 & ¶ 158-¶ 159, BPAFLP) comprises a substituent bonding with an sp3 bond (BPAFLP is the same aromatic amine compound comprising a substituent bonding with an sp3 bond as the Applicant purported in disclosure (see paragraphs 80-81 & 123 in the specification of the present application)), and 
wherein a refractive index of an ordinary ray of a thin film of the first organic compound with respect to light with a wavelength of 633 nm is higher than or equal to 1 and lower than or equal to 1.75 (since Hamada discloses the same material as the Applicant purported in disclosure for the first organic compound, the refractive index of an ordinary ray of a thin film of Hamada’s first organic compound with respect to light with a wavelength of 633 nm would be higher than or equal to 1 and lower than or equal to 1.75 as claimed).
	Regarding independent claim 5, Hamada in Fig. 1D teaches a light-emitting device (¶ 40 & ¶ 117, light-emitting element) comprising: 
a first electrode 205 (¶ 117, second electrode 205); 
a second electrode 201 (¶ 117, first electrode 201); 
a first layer 308 (¶ 117, charge-generation region 308); and 
a second layer 203 (¶ 117, EL layer 203), 
wherein the first layer 308 is between the first electrode 205 and the second layer 203 (Fig. 1D), 
wherein the second layer 203 is between the first layer 308 and the second electrode 201 (Fig. 1D), 
wherein the first layer 308 comprises a first substance (¶ 156, acceptor) and a first organic compound (¶ 156 & ¶ 158, a substance having a high hole-transport property, which is an organic compound), 
wherein the first substance is a substance comprising oxygen and a transition metal (¶ 156 & ¶ 160, acceptor substance includes transition metal oxide, which are substances comprising oxygen and a transition metal), 
wherein the first organic compound (¶ 156 & ¶ 158-¶ 159, BPAFLP) comprises a substituent bonding with an sp3 bond (BPAFLP is the same aromatic amine compound comprising a substituent bonding with an sp3 bond as the Applicant purported in disclosure (see paragraphs 80-81 & 123 in the specification of the present application)), and 
wherein a refractive index of an ordinary ray of a thin film of the first organic compound with respect to light with a wavelength of 633 nm is higher than or equal to 1 and lower than or equal to 1.75 (since Hamada discloses the same material as the Applicant purported in disclosure for the first organic compound, the refractive index of an ordinary ray of a thin film of Hamada’s first organic compound with respect to light with a wavelength of 633 nm would be higher than or equal to 1 and lower than or equal to 1.75 as claimed).
	Regarding claim 6, Hamada in Fig. 1D further teaches the second layer 203 comprises a light-emitting material (¶ 84-¶ 85, EL layer 203 is a layer containing a light-emitting organic compound).
	Regarding claim 7, Hamada in Fig. 1D further teaches the second layer 203 comprises a light-emitting material (¶ 84-¶ 85, EL layer 203 is a layer containing a light-emitting organic compound).
	Regarding claim 8, Hamada in Fig. 1D further teaches the second layer 203 comprises a light-emitting material (¶ 84-¶ 85, EL layer 203 is a layer containing a light-emitting organic compound).
	Regarding claim 9, Hamada in Fig. 1D further teaches the second layer 203 comprises a light-emitting material (¶ 84-¶ 85, EL layer 203 is a layer containing a light-emitting organic compound).
	Regarding claim 10, Hamada in Fig. 1D further teaches a refractive index of an ordinary ray of the first layer 308 is lower than a refractive index of an ordinary ray of the second layer 203 (Hamada discloses the same materials and the same structures for the first layer (including the first substance and first organic compound) and the second layer (including the light-emitting material), Hamada’s first layer would have a refractive index of an ordinary ray lower than that of Hamada’s second layer).
	Regarding claim 11, Hamada in Fig. 1D further teaches a refractive index of an ordinary ray of the first layer 308 is lower than a refractive index of an ordinary ray of the second layer 203 (Hamada discloses the same materials and the same structures for the first layer (including the first substance and first organic compound) and the second layer (including the light-emitting material), Hamada’s first layer would have a refractive index of an ordinary ray lower than that of Hamada’s second layer).
	Regarding claim 12, Hamada in Fig. 1D further teaches a refractive index of an ordinary ray of the first layer 308 is lower than a refractive index of an ordinary ray of the second layer 203 (Hamada discloses the same materials and the same structures for the first layer (including the first substance and first organic compound) and the second layer (including the light-emitting material), Hamada’s first layer would have a refractive index of an ordinary ray lower than that of Hamada’s second layer).
	Regarding claim 13, Hamada in Fig. 1D further teaches a refractive index of an ordinary ray of the first layer 308 is lower than a refractive index of an ordinary ray of the second layer 203 (Hamada discloses the same materials and the same structures for the first layer (including the first substance and first organic compound) and the second layer (including the light-emitting material), Hamada’s first layer would have a refractive index of an ordinary ray lower than that of Hamada’s second layer).
	Regarding claim 14, Hamada in Fig. 1D further teaches a third layer 306 (¶ 117, electron-injection buffer layer 306) between the first layer 308 and the second layer 203.
Regarding claim 15, Hamada in Fig. 1D further teaches a third layer 306 (¶ 117, electron-injection buffer layer 306) between the first layer 308 and the second layer 203.
Regarding claim 16, Hamada in Fig. 1D further teaches a third layer 306 (¶ 117, electron-injection buffer layer 306) between the first layer 308 and the second layer 203.
Regarding claim 17, Hamada in Fig. 1D further teaches a third layer 306 (¶ 117, electron-injection buffer layer 306) between the first layer 308 and the second layer 203.
	Regarding claim 18, Hamada in Fig. 1D further teaches the electron-withdrawing group is a halogen group or a cyano group (¶ 156 & ¶ 160, acceptor substance includes HAT-CN (i.e. cyano compound) or chloranil (i.e. halogen compound)).
	Regarding claim 19, Hamada in Fig. 1D further teaches the electron-withdrawing group is a halogen group or a cyano group (¶ 156 & ¶ 160, acceptor substance includes HAT-CN (i.e. cyano compound) or chloranil (i.e. halogen compound)).
	Regarding claim 20, Hamada in Fig. 1D further teaches the transition metal is any one of titanium, vanadium, tantalum, molybdenum, tungsten, rhenium, ruthenium, chromium, zirconium, hafnium, and silver (¶ 156 & ¶ 160, transition metal includes vanadium, tantalum, molybdenum, tungsten, rhenium or chromium).
	Regarding claim 21, Hamada in Fig. 1D further teaches the transition metal is any one of titanium, vanadium, tantalum, molybdenum, tungsten, rhenium, ruthenium, chromium, zirconium, hafnium, and silver (¶ 156 & ¶ 160, transition metal includes vanadium, tantalum, molybdenum, tungsten, rhenium or chromium).
	Regarding claim 22, Hamada in Figs. 5D and 1D teaches an electronic device 7400 (¶ 256, cellular phone 7400) comprising: 
the light-emitting device (¶ 248, light-emitting device of Fig. 1D is applied in the electronic device of Fig. 5D) according to claim 2; and 
at least one of a housing 7401 (¶ 256, housing 7401) and a touch sensor (¶ 262, optical sensor in display portion 7402 detects single input by touch on the display portion 7402).
	Regarding claim 23, Hamada in Figs. 5D and 1D teaches an electronic device 7400 (¶ 256, cellular phone 7400) comprising: 
the light-emitting device (¶ 248, light-emitting device of Fig. 1D is applied in the electronic device of Fig. 5D) according to claim 3; and 
at least one of a housing 7401 (¶ 256, housing 7401) and a touch sensor (¶ 262, optical sensor in display portion 7402 detects single input by touch on the display portion 7402).
	Regarding claim 24, Hamada in Figs. 5D and 1D teaches an electronic device 7400 (¶ 256, cellular phone 7400) comprising: 
the light-emitting device (¶ 248, light-emitting device of Fig. 1D is applied in the electronic device of Fig. 5D) according to claim 4; and 
at least one of a housing 7401 (¶ 256, housing 7401) and a touch sensor (¶ 262, optical sensor in display portion 7402 detects single input by touch on the display portion 7402).
	Regarding claim 25, Hamada in Figs. 5D and 1D teaches an electronic device 7400 (¶ 256, cellular phone 7400) comprising: 
the light-emitting device (¶ 248, light-emitting device of Fig. 1D is applied in the electronic device of Fig. 5D) according to claim 5; and 
at least one of a housing 7401 (¶ 256, housing 7401) and a touch sensor (¶ 262, optical sensor in display portion 7402 detects single input by touch on the display portion 7402).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Patent Publication No. 2008/0231177 A1 to Nomura et al. relates to a light-emitting device including an anode, a cathode, and a light-emitting layer, a hole-injecting layer and a hole-transporting layer between the anode and the cathode.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIKKA LIU whose telephone number is (571)272-2568.  The examiner can normally be reached on 9AM-5AM EST M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on 571-272-7925.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/M.L./Examiner, Art Unit 2895                                                                                                                                                                                                        

	
/JAY C CHANG/Primary Examiner, Art Unit 2895